Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/21has been entered.
 
Claim Status:
	Claims 1-30 have been cancelled.
	Claims 31-73 are pending and under examination. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 1/20/21 and 4/13/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.



Withdrawn rejections:
Applicant's exhibits, amendments and arguments filed 3/26/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


31-73 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wanstall et al. (Drugs 1998;56(6):989-1007) and Bernasconi et al. (Images Paediatr Cardiol. 2002;4(1):4-29) and INOmax label 2007; 2 pages and Dash et al. (Br Heart J. 1980;44:322-9) and Shapiro et al. (Advances in PH Journal 2006;5(1): 13 pages) and Greenough, A. (Neonatal Respiratory Disorders 2ed, 2003; page 187) and Jaypee Brothers (Pediatric and Neonatal Mechanical Ventilation 2006; Jaypee Brothers Publishers pages 155-156) and Rosales et al. (Pediatr Cardiol 1999;20:224-226; reference #553 IDS filed 4/18/19) and VasoKINOX 2008 (reference #72 IDS filed 4/18/21). 
Applicant claims, for example:

    PNG
    media_image1.png
    312
    701
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
	
	Wanstall et al. is directed to the recognition and management of pulmonary hypertension (title) where pulmonary hypertension can occur as a secondary echocardiography for clinical diagnosis where a definitive diagnosis depends upon direct measurement of PAP, right atrial pressure, pulmonary capillary wedge pressure and cardiac output ((Examiner added emphasis) page 991, left column 1.2 Diagnosis and Table II). This means that the artisan uses echocardiography diagnostic screening for assessing, determining and evaluating a patient’s clinical signs and symptoms of heart failure. Wanstall et al. teach that: “Pulmonary hypertension (mean pulmonary arterial pressure >20mm Hg at rest or >30mm Hg during exercise) occurs (i) as primary pulmonary hypertension (no known underlying cause; hence idiopathic), (ii) as persistent pulmonary hypertension of the newborn or (iii) secondary to a variety of lung and cardiovascular diseases.” (Abstract). Wanstall et al. teach that pulmonary hypertension is said to exist when the mean PAP is >25 mm Hg at rest (page 990, 1.1 Definition). Wanstall et al. clearly teach treating primary pulmonary hypertension, which is idiopathic pulmonary hypertension, with inhaled nitric oxide (page 995, 2.2.3 Inhaled Nitric Oxide Gas). Wanstall et al. teach that: “Inhaled nitric oxide, which is used mainly in persistent pulmonary hypertension of the newborn, has the particular benefit of being pulmonary selective, due to its route of administration and rapid inactivation…Nondrug treatments for pulmonary hypertension include (i) supplemental oxygen (≥15 h/day), which is the primary therapy in patients with pulmonary hypertension…” (Abstract). Wanstall et al. teach that (Examiner added associated with left heart dysfunction (page 996, left column). This means to the ordinary artisan that if the hypoxic (oxygen desaturation resulting from the hypertension above) neonate has left heart dysfunction then they may not benefit from nitric oxide therapy consequently providing exclusionary criteria for inhaled nitric oxide therapy. 
Wanstall et al. teach that the most common doses of nitric oxide in use are in the range of 10-40 ppm and investigators suggest that doses of ≤20 ppm should be adequate (page 996, right column). Since this is the same amount as instantly claimed, then it will also increase partial pressure of arterial oxgyen (PaO2) in the patient by dilating pulmonary vessels thereby improving oxygenation in the patient with consequent indication of the improvement in oxygenation by an increase in the patient’s PaO2. Wanstall et al. teach that: “…The use of inhaled nitric oxide has revolutionized the management of term or near term neonates with persistent pulmonary hypertension of the neonate, but a correct diagnosis is essential before nitric oxide is used. Thus, neonates with hypoxaemic respiratory failure (oxygen desaturated) must first be classified according to whether or not they have elevated PAP, based on echocardiographic evidence of increased right ventricular pressure or right to left shunts. It is then necessary to exclude those patients whose elevated PAP is due to cardiac structural abnormalities. The remaining patients are potential candidates for nitric oxide therapy. Nitric oxide would normally be started if administration of oxygen, conventional ventilation and high frequency oscillatory ventilation (HFOV) fail to cause 
Wanstall et al. teach that: “An appropriate starting concentration of nitric oxide is in the range of 5 to 10 ppm, with subsequent increases to 20 or even 40 ppm as required.” (page 1000, 4.2 Persistant Pulmonary Hypertension in the Neonate).  Since this is the same amount as instantly claimed, then it will also increase partial pressure of arterial oxgyen (PaO2) in the patient by dilating pulmonary vessels thereby improving oxygenation in the patient with consequent indication of the improvement in oxygenation by an increase in the patient’s PaO2. Wanstall et al. teaches that the use of nitric oxide 
	Wanstall et al. teach that supplemental oxygen is indicated in any patient with pulmonary hypertension accompanied by oxygen desaturation ((Examiner added emphasis) page 998, 3.1 Supplemental Oxygen right column to page 999 upper left column). This means to the ordinary artisan that any patient with pulmonary hypertension and oxygen desaturation, including those not dependent upon right-to-left shunting of blood and has pre-existing left ventricular dysfunction, presents a valid reason to use supplemental oxygen. That means with regard to instant claims 61, 62, 66 and 73, it is self-evident that improvement in oxygenation will be indicated by an increase in the patient’s PaO2. 
	Wanstall et al. teach systolic closure of the pulmonary valve and elevated right ventricular systolic pressure as a Doppler echocardiographic diagnosis of pulmonary hypertension (Table II). 
	INOmax discloses treating 235 neonates with hypoxic (oxygen desaturation) respiratory failure with 20 ppm NO and INOmax discloses treating idiopathic primary pulmonary hypertension of the newborn with inhaled NO with or without supplemental oxgyen (page 1, NINOS study) as well as 186 term and near term neonates with pulmonary hypertension and hypoxic respiratory failure with 20 ppm NO (page 1, CINRGI study) and states that inhalation NO therapy is contraindicated in the treatment of neonates known to be dependent on right-to-left shunting of blood (page 2, upper left column). Therefore the patients meet the minimum criteria of: 
(A) must be a pediatric patient (i.e., not an adult), and

(C) must be experiencing both oxygen desaturation and idiopathic pulmonary arterial hypertension.
 With regard to instant claims 58-60, INOmax discloses treating idiopathic primary pulmonary hypertension of the newborn with inhaled NO with or without supplemental oxgyen where a response was defined as a change from baseline in PaO2 thereby improving oxygenation by naturally dilating pulmonary vessels (page 1, right column NINOS study). Indeed, INOmax states: “INOmax appears to increase the partial pressure of arterial oxygen (PaO2) by dilating pulmonary vessels…In neonates with PPHN, INOmax improves oxygenation (as indicated by significant increases in PaO2).” (page 1, left column, CLINICAL PHARMACOLOGY and Effects on Pulmonary Vascular Tone in PPHN). INOmax discloses placing the patients on ECMO (Table 1, page 1 right column NINOS study). This means to the ordinary artisan that inhalation NO therapy should not be used when it may be harmful to a neonate who is dependent upon right-to-left shunting of blood but may be used when the neonate is not dependent on right-to-left shunting of the blood.
	Bernasconi et al. is directed to inhaled nitric oxide application in pediatric practice (title) Bernasconi et al. cautions the artisan that: “There are several reports of the negative effects of inhaled NO in patients with left ventricular dysfunction and elevated pulmonary vascular resistance. Inhaled NO produces selective pulmonary vasodilatation. However, in patients with elevated left atrial pressure due to left ventricular dysfunction, a decrease in pulmonary vascular resistance (induced by iNO) will lead to an increase in pulmonary venous return and hence to an increase in left 
Bernasconi et al. teach that inhaled NO has been used for neonates with hypoxaemic respiratory failure PPHN “which is characterized by a high pulmonary vascular resistance with right to left shunt of deoxygenated blood across the ductus arteriosus and/or the foramen ovale. The role of echocardiography to confirm the diagnosis and conduct therapy is therefore essential. Echocardiography also excludes structural congenital heart disease, which would contraindicate the use of iNO.” (page 7 of 25, Inhaled nitric oxide applications Neonates with hypoxaemic respiratory failure). Thus it is clear to the ordinary artisan that if the patient has pre-existing left ventricular dysfunction then to exclude those patients from inhaled nitric oxide therapy.
	It is then apparent to the ordinary artisan from the combined teachings of INOmax and Bernasconi et al. that patients who are dependent upon right-to-left shunting of blood and who also have pre-existing left ventricular dysfunction should be excluded from nitric oxide inhalation therapy.
	Dash et al. teach that pulmonary artery wedge pressure above 20 mmHg is indicative of left heart abnormalities including left ventricular enlargement (Figure 2) shown below for Applicant’s benefit:

    PNG
    media_image2.png
    625
    804
    media_image2.png
    Greyscale

	Thus the ordinary artisan can conclude from Dash et al. that when the patient’s pulmonary capillary wedge pressure is greater than 20 mmHg then the patient has pre-existing left ventricular dysfunction. 
	Shapiro et al. teach that idiopathic pulmonary arterial hypertension (IPAH) “raises the concern that some patients with dyspnea, unexplained pulmonary hypertension, and a normal ejection fraction could have diastolic heart failure with secondary pulmonary hypertension related to chronic pulmonary venous hypertension. Thus, a diagnostic dilemma arises in elderly dyspneic patients with otherwise unexplained pulmonary hypertension and a normal ejection fraction or when patients with a presumptive diagnosis of IPAH undergo right heart catheterization and are found to have an elevated pulmonary capillary wedge pressure (PCWP). Do these patients have diastolic heart failure with secondary pulmonary hypertension or is it IPAH causing left ventricular diastolic dysfunction and elevated PCWP?” (bottom of page 1 to top of page 2). Shapiro et al. describe a patient case and states (Examiner added emphasis): “This case also underscores the potential for development of worsening pulmonary edema after the initiation of pulmonary vasodilators. This may be related to the has been described with inhaled nitric oxide.” It is clear that a noncompliant left ventricle is left ventricular dysfunction.
Shapiro et al. teach: “That left-sided heart failure is the most common cause of pulmonary hypertension has long been recognized.”; and that left ventricular diastolic dysfunction can be present in patients with pulmonary hypertension (pages 6-7 of 13) and the left ventricular diastolic function can be characterized by the artisan (page 5 of 13). Shapiro et al. caution the artisan: “...if diastolic heart failure is strongly suspected, care should be taken with use of vasodilators that are very selective for the pulmonary vasculature (such as inhaled nitric oxide) as increases in right heart output in the presence of a noncompliant left ventricle may result in further increases in left atrial
pressure and pulmonary edema…” (page 9 of 13). 
	Greenough teaches that inhaled nitric oxide is an absolute contraindication severe left ventricle dysfunction for infants at or near term (page 187, contraindications right column). 
	Jaypee Brothers teach neonatal chronic lung disease and adverse effects of inhaled nitric oxide (page 155) where elevated pulmonary capillary wedge pressure in patients with left ventricular dysfunction and poor ventricular compliance an increase in pulmonary flow can increase left ventricular filing pressure leading to ventricular failure and pulmonary edema (page 156). 
	Rosales et al. teach in 1999 that 1 month old child (page 224, case report) was administered NO therapy and an unexpected rise in pulmonary pressure occurred (page 225, left column). Rosales et al. teach that NO should be used with caution in patients 
	VasoKINOX is directed to treatment of pulmonary hypertension in adults and children (section 4.1 Therapeutic Indications) with inhaled nitric oxide (Method of Administration). VasoKINOX teaches that left ventricular dysfunction is contraindicated in those patient populations (section 4.3 Contraindications). In other words, if the patient is a child or adult and has left ventricular dysfunction then NO therapy is contraindicated where the plain and ordinary meaning of “contraindication” is that this is a condition that serves as a reason to not take a certain medical treatment due to the harm that it would cause the patient. 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Wanstall et al. is that Wanstall et al. do not expressly teach identifying patients who are experiencing idiopathic pulmonary arterial hypertension and have pre-existing left ventricular dysfunction and if they have pre-existing left ventricular dysfunction then do not administer inhaled nitric oxide. This deficiency in Wanstall et al. is cured by the 
2. The difference between the instant application and Wanstall et al. is that Wanstall et al. do not expressly teach that the risk of inhaled nitric oxide administration will result in pulmonary edema in a pediatric subject is higher if the subject has pre-existing left ventricular dysfunction than if the subject does not have pre-existing left ventricular dysfunction. This deficiency in Wanstall et al. is cured by the teachings of Rosales et al, Bernasconi et al. and Shapiro et al.
3. The difference between the instant application and Wanstall et al.  is that Wanstall et al. do not expressly teach concluding that a pulmonary capillary wedge pressure is greater than 20 mmHg then the patient has pre-existing left ventricular dysfunction or that  the pre-existing left ventricular dysfunction is attributable to congenital heart disease or is characterized by systolic dysfunction. This deficiency in Wanstall et al. is cured by the teachings of Dash et al. and Shapiro et al. 
4. The difference between the instant application and Wanstall et al. is that Wanstall et al. do not expressly teach the pediatric patient is 4 weeks to 18 years of age. This deficiency in Wanstall et al. is cured by the teachings of Rosales et al., VasoKINOX and Wanstall et al. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical nitric oxide research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from nitric oxide medicine, pharmacy, nitric oxide biochemistry and human physiology/biochemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case
of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). Below the Examiner presents the argument(s) based prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Wanstall et al. with a identifying/evaluating patients who are have IPAH and pre-existing left ventricular dysfunction and if they have pre-existing left ventricular dysfunction then do not administer inhaled nitric oxide, as suggested by Rosales et al., VasoKINOX, Bernasconi et al., Shapiro et al., Greenough, Jaypee Brothers and INOmax, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. As noted above, through Rosales et al. it was known in 1999 that a pediatric patient with LVD that is treated with iNO can experience adverse events such as pulmonary edema and to discontinue the treatment. It is also known through VasoKINOX to treat pediatric patients with inhaled NO unless they have left ventricular dysfunction. Wanstall et al. teach and suggest to the ordinary artisan that in treating neonates with pulmonary hypertension, where, as taught by Shapiro et al., IPAH can be the cause of the hypertension and thus the ordinary artisan would identify the patient as having such a condition in the normal and conventional diagnosis of the patient, and that the artisan first determine/evaluate/assess whether the patient has cardiac structural abnormalities including dependency upon right-to-left shunts and pre-existing left heart dysfunction and then exclude those patients from inhaled nitric oxide therapy. 
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Wanstall et al. where the risk of inhaled nitric oxide administration will result in pulmonary edema in a pediatric subject is higher if the subject has pre-existing left ventricular dysfunction than if the subject does not have pre-existing left ventricular dysfunction, as suggested by Rosales et al., Bernasconi et al. and Shapiro et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Rosales et al. and Wanstall et al. already teach and suggest not to give nitric oxide when there is left heart dysfunction because there is a risk of pulmonary edema. Rosales et al., Bernasconi et al. and Shapiro et al. identify the left heart dysfunction as left ventricular dysfunction that can lead to pulmonary edema if nitric oxide is administered. Therefore, the combined references render it completely obvious to the 
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Wanstall et al. a pulmonary capillary wedge pressure is greater than 20 mmHg then the patient has pre-existing left ventricular dysfunction or that the pre-existing left ventricular dysfunction is attributable to congenital heart disease or is characterized by systolic dysfunction, as suggested by Dash et al. and Shapiro et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Dash et al. have shown that when the pulmonary capillary wedge pressure is greater than 20 mmHg then the patient has left ventricular dysfunction and the ordinary artisan would conclude from the pulmonary capillary wedge pressure that is greater than 20 mmHg that the patient has pre-existing left ventricular dysfunction and would be excluded from nitric oxide inhalation therapy. Whether the pre-existing left ventricular dysfunction is due to congenital heart disease or systolic dysfunction or some other factor is: 1) immaterial because the left ventricle is dysfunctional no matter how it got that way; and/or 2) obvious to the medical artisan who is knowledgeable of the causes of left ventricular dysfunction especially in light of the teachings of the combined references who teach left ventricular dysfunction in patients with pulmonary 
4. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Wanstall et al. where the pediatric patient is 4 weeks to 18 years of age, as suggested by Rosales, VasoKINOX, Wanstall et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence.  Wanstall et al. teaches treatment of neonates, including those neonates with PPHN, and infants (page 1000, right column to top left column page 1001) as well as adults (page 996, bottom left column). While Wanstall et al. do not explicitly state that the age is 4 weeks to 18 years, such age is included in the range of neonates to infants to adults and therefore obvious to the ordinary artisan in the medical arts. Indeed, Rosales et al. treated a 1 month old pediatric patient and VasoKINOX is indicated for all adults and all children. Thus the combined references render obvious the instantly claimed subject matter and the artisan would have a reasonable expectation of success in performing the method.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments 
The Examiner has carefully considered Applicant’s arguments filed 3/26/21 and has found none of those arguments persuasive. The Examiner reiterates some key points for Applicant’s and any future review Board’s benefit. 
The instant case has an effective filing date of 06/30/2009.
The level of skill for the ordinary artisan in this art is that of a medical/pharmaceutical nitric oxide research scientist. This is an educated artisan knowledgeable in nitric oxide medicine, pharmacy, nitric oxide biochemistry and human physiology/biochemistry. 
When it comes to treating neonates with hypoxaemic respiratory failure, it was known in 1998
It was known in 1999 that NO therapy could be detrimental in pediatric patients with left ventricular dysfunction leading to pulmonary edema (Rosales et al.)
When it comes to administration of inhaled nitric for the treatment of neonatal respiratory disorders, it was known to the artisan in 2003 that left ventricular dysfunction is an absolute contraindication as taught by Greenough (page 187, Contraindications, Neonatal Respiratory Disorders 2Ed 2003).  Absolute contraindication means that event or substance could cause a life-threatening situation. A procedure or medicine that falls under this category must be avoided. This is clear exclusionary criteria know to the ordinary artisan in 2003. 
When it comes to treating neonates with pulmonary hypertension with inhaled nitric oxide, the adverse effects are taught by Jaypee Brothers in 2006 (pages 155-156) to be:

    PNG
    media_image3.png
    242
    1381
    media_image3.png
    Greyscale

	Accordingly, the facts in this case are that:
The preponderance of evidence teaches that NO therapy is contraindicated for all patients, adult and pediatric, who have pre-existing left ventricular dysfunction.
The INOT22 expert panel chose to ignore the prior art instructions and administer NO therapy to pediatric patients with pre-existing LVD.  



Applicant states that Applicant has repeatedly pointed to some incontrovertible, objective facts as evidence that the claimed methods were not obvious even to experts, much less to those of ordinary skill in the art. These facts, and the Office's failure to rebut them, are discussed below as "Fact A" and "Fact B".

Fact A: The experts who designed and approved the INOT22 study protocol initially permitted children with LVD to be enrolled, so did not consider pediatric LVD patients to be at risk of harm upon inhaling nitric oxide.
Fact B: The experts at FDA did not require a warning about LVD to be added to the INOMAX label until 2009.

With regard to “Fact A”, the experts were wrong. Applicant’s experts were acutely aware of the risk of administering iNO to patients with LVD because Applicant admits that use of iNO therapy in patients with LVD can result in pulmonary edema ([0062] of the specification: “pulmonary edema has previously been reported with the use of iNO in patients with LVD, and may be related to decreasing PVRI and overfilling of the left atrium.”). Even Applicant teaches: “it is reasonable to expect that a significant number of patients are at-risk for an increased incidence of SAEs upon iNO treatment based upon the nature of the underlying nature of the illness, i.e., pulmonary hypertension and cardiovascular disease more generally.” [0065 instant specification].

Applicant states that: “when presented with essentially the same facts as in the present case, the Office's Patent Trial and Appeal Board (the "Board") readily accepted applicant's objective evidence as persuasive evidence that claims similar to the present claims were not obvious.” However, the facts are different in this case and each case is decided on its own merit. (See In re Gyurik, 596 F.2d 1012, 201 USPQ 552 (CCPA 1979)). Accordingly, that Board decision has been considered but is not probative. 
Applicant next addresses speculation of the experts (page 4) where Applicant asserts that “no reviewer even suggested that LVD children be excluded”. The logical 
Applicant next takes issue with the Examiner’s comment that: “Why the INOT22 participants did not heed those warnings is best asked to those individuals.” MPEP 716.01(c) requires that objective evidence be supported by actual proof. Why an alleged expert does or does not do something is not something that the Examiner can verify but only compare to what is already known in the art. To the extent that Applicant refers to that as objective evidence, the only fact is that they did not exclude patients with pre-existing LVD from NO therapy. In contrast, the prior art of record expressly, clearly and unambiguously instructs the artisan to exclude all patients, child and adult with LVD, from NO therapy. From the Examiner’s position as an objective analyst, the alleged experts did not follow the prior art instructions. Applicant asserts that the Examiner cannot ignore objective evidence (page 5). The Examiner has not ignored any evidence. The Examiner works with facts and the facts in the instant case overwhelm the “objective evidence” of alleged experts designing experimental protocols who chose to ignore the factual evidence in front of them. That is the Examiner’s position.
Applicant refers to the Wessel Declaration where: “Dr. Wessel states in the Wessel Declaration that the reason LVD children were not excluded from the INOT22 Study entry criteria was because neither he, nor the other Steering Committee members, nor the study Sponsor, appreciated that children with LVD (including those who are not dependent on right-to-left shunting) would be at additional risk when treated 
Applicant argues that the Board did consider the Greenough reference in a Decision entered September 22, 2016 and stated: “But even if it were true that Greenough and Jaypee teach that children and neonates with LVD should be excluded from treatment with iNO, that argument is still insufficient to address the strong evidence of secondary considerations. In other words, although the argument may address the combination of references, it does not explain why the many experts in the field would have designed a study that did not exclude patients with pre-existing LVD if it were obvious to do so.” The answer is simple as to why the “many experts in the field would have designed a study that did not exclude patients with pre-existing LVD if it were obvious to do so.” They made a mistake. The art states do not treat pediatric or adult patients that have pre-existing LVD with NO therapy because that is a contraindication. The experts went against that conventional wisdom. Treating a patient that is contraindicated for the treatment raises the issue of malpractice. The Examiner has carefully reviewed the Board’s decision in the other case but that decision does not influence the Examiner’s position in the instant case. 

Applicant next argues that the Office has not established a proper prima facie case of obviousness (page 10). Applicant argues Table 1 in Wanstall does not teach idiopathic pulmonary hypertension. However, at the bottom of page 4 of the FINAL the Examiner is relying on this part of Wanstall: “Wanstall et al. clearly teach treating primary pulmonary hypertension, which is idiopathic pulmonary hypertension, with inhaled nitric oxide (page 995, 2.2.3 Inhaled Nitric Oxide Gas).” Consequently, the art teaches idiopathic pulmonary hypertension meeting the claim limitation and Applicant’s arguments concerning “idiopathic” are not persuasive. 
Applicant attempts to mischaracterize Wanstall by alleging: “Clearly not recognizing the irrelevance of that passage from page 1000 of Wanstall, the Office cites it again on page 20 of the Office action, even identifying it there as a "key point." Furthermore, the Office action here substantially compounds the error by newly manufacturing a reason (a reason not mentioned in Wanstall) for excluding those patients whose elevated PAP is "due to" cardiac structural abnormalities, and then inaccurately attributing that reason to unrelated disclosure at page 1001, upper left column of Wanstall. According to the Office action, the reason to exclude patients whose elevated PAP is due to cardiac structural abnormalities is "because of a risk for 

    PNG
    media_image4.png
    624
    730
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    219
    730
    media_image5.png
    Greyscale

The Examiner’s interpretation is sound and there is no error to correct. Applicant’s argument is unsound and in error.

Applicant again mischaracterizes the citation on page 996 of Wanstall. The cited passage is:

    PNG
    media_image6.png
    249
    705
    media_image6.png
    Greyscale

The plain and simple language used by Wanstall is unambiguous. Examiner’s analysis remains sound.
Applicant argues that “the Office did not identify any suggestion in Wanstall that a patient with primary (or idiopathic) pulmonary hypertension and LVD should be excluded from inhaled nitric oxide treatment… If the Office is aware of something in Wanstall that supports the Office's thesis that a pediatric patient as described in applicant's claims should be excluded from inhaled nitric oxide treatment because of LVD, that should be made of record.” The Examiner has already done so. Applicant simply refuses to acknowledge the truth of the matter which is hypoxaemic neonates who have pulmonary hypertension, which includes all forms of pulmonary hypertension including idiopathic pulmonary hypertension do not benefit from NO therapy if they have left heart dysfunction due to increasing risk of pulmonary edema. Applicant suggests that the passages of Wanstall are unrelated but that is reading the reference with blinders on. The Examiner reads the reference as a whole. MPEP 2141.02[R-5] VI: “A prior art reference must be considered in its entirety, i.e., as a whole…” The other due to the LVD (and thus not idiopathic), or (2) the patient is dependent on a right-to-left shunting of blood” is simply wrong. It is clear to the Examiner that the “cardiac structural abnormalities” increasing pulmonary edema include “left heart dysfunction” which to the artisan in this art includes left ventricular dysfunction especially in view of the secondary references also relied upon by the Examiner. Applicant and the Examiner cannot agree on this point.
The INOmax label 2007 is not relied upon for teaching LVD.
The reference of Bernasconi is relied upon as stated by the Examiner and not as characterized by Applicant. 
Applicant asserts that Dash and Shapiro are directed to adults with adult-type LVD and are irrelevant to the instant claims. Applicant asserts that: “Applicant again reminds the Office that "diastolic heart failure" and "noncompliant left ventricle" are characteristic of adult-type LVD, not childhood LVD, and are known in the art to require an approach to treatment very different from what is appropriate in children with systolic LVD and an overly-compliant left ventricle.” The Examiner does not agree. Dash is relied upon for the PCWP and Shapiro relates to IPAH and potential for edema in patients with a noncompliant left ventricle that have been administered iNO. Furthermore, Applicant’s arguments concerning differences in child vs adult LVD are noted but not persuasive. The art of VasoKINOX excludes all patients with LVD. It does 
Applicant argues that the Examiner has an unduly broad interpretation of Greenough. The passage in question is this:

    PNG
    media_image7.png
    224
    675
    media_image7.png
    Greyscale

It is therefore not unduly broad to interpret severe left ventricle dysfunction as an absolute contraindication. The term “hypoxemia” modifies “secondary to congenital heart disease”. The passage can be reasonably read as separate conditions.
Absolute contraindications are:
Hypoxemia secondary to congenital heart disease,
Right ventricle-dependent circulation,
Severe left ventricle dysfunction,
Duct-dependent circulation and
Methemoglobinemia.
This interpretation is reasonable because the art considers “hypoxia secondary to congenital heart disease” to be a known condition, which is separated by commas from the other conditions. (See right column page 1381 of: Allen et al. (Ann Thorac Surg 1997;64:1381-1388).

With regard to the Jaypee Brothers, Applicant argues that this is adult type LVD. Jaypee Brothers is directed to neonatal chronic lung disease (Title and page 155) and not adult lung disease and is relied upon as characterized by the Examiner and not as characterized by Applicant. 
Applicant submits that the prior art cited in the rejection, even in combination, would not suggest to one of ordinary skill at the priority date that the presently claimed methods were obvious. The Examiner disagrees. The preponderance of evidence strongly indicates that iNO therapy is not for any patient with pre-existing LVD. The INOT22 panel experts chose not to exclude those patients. As an objective analyst, the only reasonable conclusion that the Examiner can arrive at is that the INOT22 panel experts:
made a mistake in view of the preponderance of evidence; and
verified the development of pulmonary edema already predicted in the art. 
Those are the facts.
And it certainly does not help Applicant’s position that there was no reasonable expectation of risk in administering iNO to such patients because Applicant’s own specification states: “it is reasonable to expect that a significant number of patients are 
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after review of all the facts, Applicant’s arguments, Declarations and Exhibits are not persuasive and the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it. For further clarity of the Examiner’s positon see MPEP 707.07(d) third paragraph. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613